Eastman, J.*
The deed of Sargent to the petitioner described the land as “ one undivided half part of a certain piece of land, and paper-mill on the same, and all the water power, situated on Suncook river, in Pembroke village, connected there*349■with, being the land and paper-mill formerly occupied by Leonard Pratt.” This description is a little ambiguous, but we take it to mean one undivided half of the land and paper-mill situated on Suncook river, and the water-power connected therewith; and that the river was intended as the boundary. It appears by the case that the mill extended into the river.
This description of the land, as situated on the river, carries the petitioner to the thread of the stream. Such is the settled construction. When a deed or grant of land is bounded upon a river not navigable, the boundary line extends to the centre of the stream, including the water, the bed of the river, and all islands, unless there be an express reservation to the contrary. Greenleaf v. Kilton, 11 N. H. 530; State v. Gilmanton, 9 N. H. 401; Proprietors of Claremont v. Carlton, 2 N. H. 369.
The petitioner’s occupation of the property was in accordance with his deed, to the thread of the stream; for the jury have found that he and those under whom he claimed have for more than twenty years occupied to and upon the river, as if that had been their boundary, claiming the river as their boundary.
Unless, then, there is something in his deed, or in the prior deeds limiting him, the verdict must be affirmed and partition must follow.
The deed of Osgood to Flanders, dated June 4, 1801, evidently conveys only a part of the land; and so also with the deed of Flanders to Lewis & Pratt, dated June 30, 1809. These deeds give title to the extent to which they go, but not further. Neither of them indicates the river as a boundary, and were the petitioner to be bound by them alone, he must fail, unless there is some latent ambiguity in the description. Smith v. Hosmer, 7 N. H. 436; Proprietors of Enfield v. Day, 7 N. H. 457; Hale v. Glidden, 10 N. H. 397.
But Lewis & Pratt afterwards conveyed their title, and there were subsequent owners and occupiers, among whom was Leonard Pratt. The petitioner’s deed describes the land as on the river, and formerly occupied by him. This occupation must, under the finding of the jury, have been to the thread of the stream, *350for the evidence was that those under whom the plaintiff claimed had occupied upon the river for more than twenty years continuously.
There is nothing, then, in the deed of the petitioner from Sargent that limits him, but on the contrary it carries him to the thread of the stream. And as this deed has no reference to prior ones, it is not to be controlled by them, but possession under it upon the river, or, in other words, to the thread of the stream, is sufficient, there being no contradictory title set up.
The verdict of the jury, therefore, is affirmed, and a committee may be appointed to make partition.

 Peeeey, C. J., and Powleb, J., having been of counsel did not sit.